Citation Nr: 0844471	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-18 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes to the Board of Veterans Appeals (Board) 
from a March 2004 rating decision of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDING OF FACT

The veteran's PTSD causes occupational and social impairment, 
with deficiencies in most areas, but does not result in total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD are met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.7, 4.126, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in December 2003 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial 30 percent disability rating and 
is presumed to be seeking the maximum benefits available 
under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A 
and 7105(d), the RO properly issued an April 2006 statement 
of the case (SOC) which contained, in pertinent part, the 
pertinent criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claims.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. 
App. 427, 439-444 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  In this case, an SOC 
and SSOC have been issued.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores.  However, as the Court clearly 
noted in Vazquez, the additional notice requirements apply 
only to claims for increased compensation.  In cases such as 
this, involving initial disability ratings, the notice 
requirements of Dingess apply, and, as discussed, have been 
met. 

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  

The claimant's pertinent medical records to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in February 2006.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected PTSD since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.  

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess.
OR 

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  Here, a uniform rating is warranted.  

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a Global Assessment of 
Functioning (GAF) rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

The veteran served in combat and was awarded the Combat 
Infantryman Badge, among other decorations.  Service 
connection for PTSD has been granted based on inservice 
combat stressors.  

In December 2003. the veteran was evaluated at the Shreveport 
Vet Center.  At that time, it was noted that the veteran had 
difficulty maintaining relationships with his family and 
friends due to his pattern of isolation and avoidance.  He 
remained depressed with significant low self esteem and 
suicidal ideation without a plan.  Despite his participation 
in treatment and his belief that he needed help, the veteran 
continued to function below his potential and struggled with 
accepting his problem of completing tasks as part of his 
anxiety and severe depression.  The veteran had tried for a 
long time to behave the way his family expected while inside 
he felt afraid, guilty, ashamed, and enraged by the 
expectations.  He also had trouble interacting with the 
public which affected his employment.  The examiner noted 
that during the individual sessions, the veteran displayed 
short-term memory loss, hyperarousal, irritability, frequent 
temper flare-ups, intolerance of perceived injustices and 
inequalities.  The veteran angered easily, even when 
unprovoked, and also had sleeping issues.  The veteran used 
alcohol as a way of falling asleep.  His problems with 
sleeping were detrimental to his ability to work.  The 
veteran's sleep pattern included nightmares and depression 
and he had been unable to suppress the horrors of his combat 
experiences.  In addition, the veteran had stress and 
anxiety.  He had a thought disorder by way of flight of ideas 
which could endanger himself and other employees.  The 
veteran was always on edge and irritable.  He was concerned 
about losing control and had worked hard to avoid potential 
situations which might trigger him.  The veteran admitted to 
having suicidal ideation and homicidal ideations, but no 
plans or attempts.  He had been known to have anger outbursts 
and violent behavior, but they occurred after his return from 
Vietnam.  

In summary, the examiner indicated that the veteran remained 
estranged, detached, anxious, angry, mistrustful, and 
displayed progressive short-term memory deterioration.  He 
would require long-term professional counseling to help 
educate, support, and stability his mood.  The veteran was 
observed being depressed, tearful, and unable to utilize 
coping skills to decrease stressors.  He had verbalized 
hopelessness, irritability, isolations, and detachment from 
family.  The veteran had an inability to develop meaningful 
relationships.  

In February 2004, the veteran was afforded a VA examination.  
His claims file was reviewed.  The veteran reported that he 
had chronic, daily, severe anxiety with a lack of sleep, fear 
of losing family members, and moderate problems with 
restlessness, muscle tension, trembling, heart pounding, 
feeling dizzy, and fear of being criticized, as well as a 
fear of having a stroke.  The veteran also related that he 
had mild to moderate problems with depression and lack of 
motivation.  He felt sad.  He had mild difficulty with loss 
of appetite and health concerns.  The veteran reported that 
he was employed full-time for the railroad.  He was married 
and had children and grandchildren.  He got along well with 
his family members.  The veteran had 4-5 close friends who 
were veterans and neighbors.  They played cards and dominos 
and drank beer together.  The veteran enjoyed fishing and 
watching television.  The veteran indicated that he drank 2-4 
beers every night to get to sleep and he sometimes also had a 
shot of whiskey.  The veteran reported that he got angry when 
he was on the road, but did not lose control.  He did not 
have suicidality.  

Mental status examination revealed that the veteran presented 
with logical and linear thought content.  His speech was 
appropriate and well connected to the topic of discussion.  
He had no delusions.  He had trouble trusting others.  He had 
auditory hallucinations.  At times, he heard voices which 
kept him up at night.  His eye contact was good and his 
interaction with the examiner was candid and cooperative.  
His behavior was appropriate to context.  His mental hygiene 
was adequate.  His socialization in groups was fair.  He 
avoided crowds and groups.  The veteran was well-oriented to 
person, place, time ,and purpose.  Long-term memory as 
assessed by recall of important names, dates, and events, was 
good.  Short-term memory was fair.  Attention and 
concentration  were fair.  There were no obsessions or 
rituals.  Speech was intense with angry content.  His speech 
was intense and rapid, but intelligible and appropriate.  
Panic symptoms were present and attacks occurred several 
times per year.  Anxiety symptoms including disturbed dreams, 
excessive worry, and fears, but the symptoms were mild.  
Impulse control was good and mood was moderate.  The veteran 
indicated that he was often tired as the quality of his sleep 
was poor with early waking.  Insight was demonstrated by the 
veteran's understanding of the cause and effect of the 
symptoms and their behaviors.  Judgment was good.  
Intelligence was average.  The veteran met the criteria for 
PTSD.  

In addition, it was noted that the veteran avoided social 
activities, but went to family events.  He had trouble 
getting close to people.  He demonstrated restricted affect.  
The examiner noted that the veteran performed well at his 
job.  His global assessment of functioning (GAF) was 60.  

In June 2005, another report was received from the Shreveport 
Vet Center.  It was noted that the veteran had continued to 
have difficulty maintaining his relationships with co-
workers, family, and friends because of his pattern of 
isolation and avoidance as well as his poor impulse control 
as related to anger and rage.  He also continued to have 
suicidal ideation with no plan as well as low self-esteem.  
He was functioning below his potential and struggled with his 
problem in completing tasks.  He also struggled with alcohol 
dependence, severe nightmares, flashbacks, and sleep 
disturbance.   The veteran had been getting treatment for 
mood stabilization and had been taking medication for his 
increased arousals.  However, due to his fear, paranoia, and 
current employment status as a train conductor, he had been 
unable to follow the conventional recommended course of 
treatment for his PTSD which had had an adverse affect on his 
treatment.  The examiner emphasized that he needed adequate 
treatment.  The examiner further indicated that the veteran 
had constant depression along with anhedonia, unprovoked 
anger, and irritability.  He had anxiety as it related to 
flashbacks of burned bodies or body parts.  He also exhibited 
short-term memory loss, hyperarousal, hypervigilance, and 
other anger and fear issues.  He described having feelings of 
betrayal, rejection, and anxiety.  He used alcohol to cope 
with increased symptoms of sleep deprivation.  The veteran's 
group participation level had declined due to his increased 
symptoms.  In sum, the examiner indicated that he was 
detached, estranged, anxious, angry, and mistrustful, 
displayed progressive anhedonia, and severe depressive 
symptoms.  He had also been observed as being tearful, 
spatially disoriented, and depressed.  This affected his 
ability to function independently and control his anger.  The 
examiner noted that he had an inability to develop, 
establish, and maintain effective and meaningful 
relationships.  In therapy, he was seen in the group as 
isolating himself and only participating when called on.  He 
appeared forgetful, had a flat affect, and responded with a 
slight of ideas or inappropriate behavior.  His insight and 
judgment were poor and his GAF was 45.  The examiner 
indicated that he had sustained employment as a train 
conductor, but this had increased his isolation and avoidance 
and probably would not be able to continue if he had to 
interact with direct supervision or members of the public.  

In February 2006, the veteran was afforded another VA 
examination.  Mental status examination revealed that the 
veteran's speech was logical, he displayed linear thought, 
and the content of the speech was appropriate and well 
connected to the topic of discussion.  However, the speech 
was intense with angry content which was often disguised as 
humor.  There were no delusions, but he had auditory 
hallucinations.  Behavior during the interview was 
appropriate to context.  The veteran denied current suicidal 
and homicidal ideation.  Personal hygiene was good.  The 
veteran was oriented to place, time, and purpose.  His long-
term memory was good and short-term memory was fair.  
Attention and concentration were good.  There were no 
obsessions, compulsions, or rituals.  Panic symptoms were 
pronounced every 2-4 weeks.  The veteran had depression, 
disturbed sleep, and poor decision making.  His impulse 
control was good during the examination.  Quality of sleep 
was reported as poor.  Insight was demonstrated and judgment 
was fair.  Intelligence was high average.  It was noted that 
the veteran could not stop watching combat movies, although 
his wife wanted him to stop watching them.  The veteran had 
difficulty with concentration, was hypervigilant, and 
exaggerated startle response.  He could not sit in the middle 
of a room and kept a loaded gun in his closet.  The examiner 
indicated that current GAF was 60.  Thereafter, the veteran 
was also treated for alcohol abuse problems.  

The veteran's PTSD causes occupational and social impairment, 
with deficiencies in most areas, but does not result in total 
occupational and social impairment.  The veteran has been 
assigned a 30 percent rating for PTSD.  However, the veteran 
meets the criteria for a 70 percent rating, but no higher.  

The Board recognizes that the veteran's GAF score has ranged 
greatly from 45 to 60 and his symptoms appear to fluctuate on 
the examinations.  However, the overall picture shows that 
the veteran has become socially isolated outside of his 
closest contacts and maintains employment only due to the 
isolative nature of his job.  The veteran actually has some 
of the symptoms of a 100 percent rating such as paranoia and 
hallucinations, but the overall nature of his current 
functioning more nearly approximates a 70 percent rating as 
he continues to maintain employment, participate even 
minimally in therapy, and functions within his family and 
close friends unit.  The veteran is able to communicate.  He 
has some hallucinations, but not delusions.  His behavior is 
not grossly inappropriate most of the time.  He is able to 
perform activities of daily living, including maintenance of 
minimal personal hygiene.  The veteran is oriented to time 
and place.  The veteran has some memory impairment, but he 
does not have memory loss for names of close relatives, own 
occupation, or own name.

The Board finds that the record suggests that the veteran is 
having significant difficulty maintaining his place in his 
home and in the working environment.  His disability level, 
however, is severe, and a higher rating of 70 percent is 
warranted although the criteria for a 100 percent rating are 
not met.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence 
supports a 70 percent rating for PTSD.  


ORDER

A 70 percent rating for PTSD is granted, subject to the laws 
and regulations governing monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


